                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION



UNITED STATES OF AMERICA,                          5:19-CR-50167-07-KES
                   Plaintiff,
                                              ORDER DENYING DEFENDANT’S
                                                  MOTION TO SEVER
       vs.


JESSE LAMONE STEWART,
                   Defendant.



      Defendant, Jesse Lamone Stewart, moves to sever his case from his co-

defendants. Dockets 207, 208. The United States opposes the motion. Docket

210. Stewart filed a reply disputing various claims made by the United States.

Docket 217. For the reasons described in this order, Stewart’s motion to sever

is denied.

                                  BACKGROUND

       A Superseding Indictment charged Stewart and eight other defendants

with conspiracy to distribute a controlled substance, methamphetamine, in

violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A). Docket 88. Stewart is

only charged in Count 1 of the four-count Superseding Indictment. Id.

       The court held a suppression hearing on February 12, 2020, where

Special Agents Preston Patterson, Dan Rose, and BJ George described the

events that led up to Stewart’s arrest at the Econo-Lodge hotel in Rapid City,

                                        1
South Dakota. Docket 125. According to the officers’ testimony, on December

11, 2019, the officers attempted to execute a federal arrest warrant on Edward

Martin and Sara Skinner based on evidence of a large-scale narcotics

distribution network. Id. at 8-9, 34-35. This search involved the execution of a

search warrant on Econo-Lodge Room 326, a hotel room believed to be

associated with Martin. Id. at 10. During the execution of the search warrant,

officers encountered Stewart, who was the sole occupant of Room 326. Id. at

15, 17. Under the search warrant, Room 326 and Stewart were searched. Id. at

18-19. The search revealed two hotel key cards, over $5,000 in cash,

approximately 8 ounces of methamphetamine, and a handgun. Id. at 19, 34-

35. The agents testified that they had a valid search warrant to search the

hotel room based on their investigation of Martin, but did not have any

knowledge of Stewart prior to the search of the room. Id. at 21.

      On August 24, 2020, Stewart filed a motion to sever his case from that of

the co-defendants who were named in the indictment. Docket 207 at 1. Stewart

argues that (1) there is no evidence tying Stewart to the alleged conspiracy, (2)

trying Stewart with the other co-defendants is likely to be unduly prejudicial,

(3) joinder could create jury confusion or cause the jury to make incorrect

assumptions, and (4) Stewart has little to no connection to his co-defendants.

Id. at 2-3. In the alternative, Stewart requests that the court provide

“appropriate limiting [jury] instructions to address the concerns that he has

advanced.” Id. at 3.




                                        2
      According to Stewart, “agents were not aware of who Mr. Stewart was

prior to their arrival at the Econo-Lodge on December 11, 2019, nor were they

aware of how long he had been at the location.” Docket 208 at 1. Stewart

alleges that he was arrested based on his “mere presence at the hotel and cash

on his person[.]” Id. Based on these facts, Stewart alleges that there is a “vast

disparity in the evidence between [Stewart’s] alleged role in the charged

conspiracy and that of his codefendant’s.” Id. at 2. Stewart alleges that a joint

trial with his co-defendants would create “spillover prejudice” making a fair

trial impossible. Id.

        The United States argues that Stewart provided a “home address” of the

UPS store in West Rapid City, that information on Stewart’s cell phone

corroborated his involvement in the conspiracy, and that Martin, a co-

defendant, was mailing packages and letters to Stewart at the UPS address

provided by Stewart. Docket 210 at 2. The United States alleges that these

pieces of evidence, combined with the fact that Stewart was the sole occupant

in the hotel room where approximately eight ounces of methamphetamine,

travel information, and over $5,000 in cash was found, is enough to tie Stewart

to the conspiracy. Id.

      The United States opposes a separate trial, alleging that severance

“would amount to conducting the same trial multiple times.” Id. at 4. The

United States alleges that Stewart has not met his burden of demonstrating

how he would be prejudiced by a trial with his co-conspirators. Id. at 5. In

addition, the United States objects to Stewart’s request of specific jury

                                         3
instructions, calling this contention “premature and vague without specific

language put forth.” Id.

      In response to the United States’ memorandum, Stewart filed a reply

alleging that “trying the defendant with other co-defendants in a trial presents

an assumption to the jury that all defendants worked together and shared the

same knowledge, an assumption that is inconsistent with the evidence

presented and one that creates an undue risk of prejudice.” Docket 217 at 1. In

addition, Stewart alleges that the “purely speculative and uncorroborated

nature of this response in and of itself establishes the necessity of granting

defendant’s motion to sever.” Id. Because of these reasons, Stewart alleges that

severance is justified to prevent prejudice even if the United States

demonstrates that joinder is proper. Id.

                                    ANALYSIS

      “When a defendant moves for a severance, a district court must first

determine whether joinder is proper under Federal Rule of Criminal Procedure

8.” United States v. Darden, 70 F.3d 1507, 1526 (8th Cir. 1995). In establishing

that joinder is proper, the government has the burden of proving that the

defendants “participated in the same act or transaction or in the same series of

acts or transactions constituting an offense or offenses.” Schaffer v. United

States, 362 U.S. 511, 514 (1960). “The propriety of joinder is to be determined

from the face of the indictment. . . . The factual allegations in the indictment

must be accepted as true.” United States v. Massa, 740 F.2d 629, 644 (8th Cir.




                                         4
1984) (citations omitted), overruled on other grounds by United States v. Reichel,

911 F.3d 910 (8th Cir. 2018).

      “If joinder is proper, the court still has discretion to order a severance

under Federal Rule of Criminal Procedure 14. These rules are to be ‘liberally

construed in favor of joinder.’ ” Darden, 70 F.3d at 1526 (quoting United States

v. Rimell, 21 F.3d 281, 288 (8th Cir. 1994)). “Rule 14 allows the trial court to

order severance, even though joinder of offenses or defendants is proper

under Rule 8, if it appears that the defendant or government is prejudiced by

the joinder.” United States v. Jones, 880 F.2d 55, 60 (8th Cir. 1989).

I.    Federal Rule of Criminal Procedure 8(b)

      Rule 8(b) of the Federal Rules of Criminal Procedure provides:

      The indictment . . . may charge 2 or more defendants if they are
      alleged to have participated in the same acts or transaction, or in
      the same series of acts or transactions, constituting an offense or
      offenses. The defendants may be charged in one or more counts
      together or separately. All defendants need not be charged in each
      count.
Fed. R. Crim. P. 8(b). “Federal Rule of Criminal Procedure 8(b) permits joinder

of defendants ‘if they are alleged to have participated . . . in the same series of

acts or transactions constituting an offense or offenses.’ ” United States v.

Gravatt, 280 F.3d 1189, 1191 (8th Cir. 2002) (quoting Fed. R. Crim. P. 8(b)).

Rule 8(b) is “broadly construed in favor of joinder to promote judicial

efficiency.” United States v. McCarther, 596 F.3d 438, 441-42 (8th Cir. 2010)

(citing United States v. Little Dog, 398 F.3d 1032, 1037 (8th Cir. 2005)). “Broad

interpretation of Rule 8(b) is undoubtedly encouraged in the interests of more

efficient administration of criminal trials.” Haggard v. United States, 369 F.2d

                                         5
968, 973 (8th Cir. 1966). Joinder must be viewed on a case by case basis. Id. at

974. Not every defendant joined must have participated in every offense

charged. See Jones, 880 F.2d at 62-63.

      There is clear preference for a joint trial of persons charged in a

conspiracy. United States v. Ruiz, 446 F.3d 762, 772 (8th Cir. 2006); see also

United States v. Kime, 99 F.3d 870, 880 (8th Cir. 1996) (“Persons charged with

a conspiracy will generally be tried together, especially where proof of the

charges against each of the defendants is based on the same evidence and acts.

Rarely, if ever, will it be improper for co-conspirators to be tried together.”)

(citations and internal quotation marks omitted).

      In establishing that there was a conspiracy, “[t]he government [does] not

need to show a formal agreement; showing a tacit agreement by understanding

proven wholly by circumstantial evidence or by inferences from the parties’

actions is sufficient.” United States v. Casas, 999 F.2d 1225, 1229 (8th Cir.

1993) (quoting United States v. Searing, 984 F.2d 960, 964 (8th Cir. 1993)).

      This court must accept the factual allegations of the Superseding

Indictment, which tie Stewart to the other co-defendants, as true. Massa, 740

F.2d at 644. In the Superseding Indictment, the United States alleges that “the

defendants . . . knowingly and intentionally combined, conspired, confederated

and agreed with each other . . . to knowingly and intentionally distribute and to

possess with the intent to distribute 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine[.]” Docket 88.




                                          6
Thus, this court must accept as true the fact that Stewart is tied to the other

co-defendants named in the Superseding Indictment. Id.

      Much of the evidence presented would remain substantially the same

regardless of which defendants plead guilty or which defendants are severed.

This fact, combined with the Eighth Circuit’s clear preference towards joinder,

supports the United States’ argument that joinder is proper in this case. Ruiz,

446 F.3d at 772. Because the government provided sufficient factual

allegations in the Superseding Indictment suggesting that Stewart’s actions

arose out of the same transactions or occurrences as Martin, Skinner, and the

other co-defendants, the Superseding Indictment and its factual allegations

meets the joinder requirements of Rule 8(b).

II.    Federal Rule of Criminal Procedure 14(a)

      Rule 14(a) of the Federal Rules of Criminal Procedure provides that “[i]f

the joinder of offenses or defendants in an indictment, an information, or a

consolidation for trial appears to prejudice a defendant or the government, the

court may order separate trials of counts, sever the defendants’ trials, or

provide any other relief that justice requires.” Fed. R. Crim. P. 14(a). Under

Rule 14, a district court has the discretionary power to sever a defendant’s trial

from the trial of his co-defendants. Darden, 70 F.3d at 1527. When joinder is

proper under Rule 8, the defendant seeking a severance has the burden to

demonstrate how the joint trial will prejudice his or her right to a fair trial. Id.

(citing United States v. Penson, 62 F.3d 242, 244 (8th Cir. 1995)). For the court

to grant a motion for severance, the necessary prejudice must be “severe and

                                          7
compelling.” Id. (quoting Rimell, 21 F.3d at 289). “The presumption against

severing properly joined cases is strong. It is not enough that a defendant

thinks his chances for acquittal would be better in a separate trial[.]” United

States v. Delpit, 94 F.3d 1134, 1143 (8th Cir. 1996) (citing Zafiro v. United

States, 506 U.S. 534, 537 (1993)).

      “In order to show prejudice, a defendant must establish something more

than the mere fact that his chance for acquittal would have been better had he

been tried separately. [The defendant] must affirmatively demonstrate that the

joint trial prejudiced his right to a fair trial.” United States v. Shivers, 66 F.3d

938, 940 (8th Cir. 1995) (internal quotation marks and citations omitted). A

defendant “can show real prejudice either by showing that [his] defense is

irreconcilable with the defense of his codefendant or codefendants or that the

jury will be unable to compartmentalize the evidence as it relates to separate

defendants.” United States v. Gutberlet, 939 F.2d 643, 645 (8th Cir. 1991). The

Eighth Circuit has stated that “[o]nly in an unusual case will the prejudice

resulting from a joint trial be substantial enough to outweigh the general

efficiency of joinder.” United States v. Al-Esawi, 560 F.3d 888, 891 (8th Cir.

2009).

      Stewart raises four arguments to support his claim of prejudice. Docket

207. First, Stewart alleges that severance is proper because there is no

evidence tying him to the alleged conspiracy. Id. at 2. But, when agents

encountered Stewart, he was the sole occupant of the hotel room that was

believed to be associated with Martin. Docket 210 at 2. Hotel staff identified

                                          8
Stewart as a regular occupant of the room, and staff informed law enforcement

that Stewart would have frequent, short-term visitors consistent with drug

dealing. Id. Further, the United States presented evidence that reveals

Stewart’s connection to Martin through the UPS address provided by Stewart

and his history of receiving packages from Martin. Id. While Stewart was not

the leader of the conspiracy, the United States presented a sufficient showing

of evidence to tie Stewart to the conspiracy.

      Second, Stewart alleges that tying him with the other co-defendants is

likely to be unduly prejudicial. Docket 207 at 2. Stewart alleges that joinder

would result in spillover prejudice such that a joint trial would be unfair and

impossible. Docket 208 at 2. At this point in time, many of the co-defendants,

including Sara Skinner, Keeler Stands, Melanie Vance, and Tyler Olson have

pleaded guilty and been sentenced. Dockets 351, 279, 280, and 326. In

addition, Carmen Dillon has pleaded guilty and is awaiting sentencing. Dockets

329, 332. As a result, the only remaining defendants who will be going to trial

are Stewart, Martin, Christopher James, and Kirbesha Bailey. Even if Stewart

had a joint trial with Martin, one of the remaining defendants, a reasonable

juror could compartmentalize the difference between Martin’s involvement in

the conspiracy and that of Stewart. While trying Stewart with Martin may

result in minor spillover prejudice, the possible prejudice alleged by Stewart is

not “severe and compelling” to warrant severance. Darden, 70 F.3d at 1527

(quoting Rimell, 21 F.3d at 289).




                                        9
      Third, Stewart alleges that joinder could create jury confusion or cause

the jury to make incorrect assumptions. Docket 207 at 3. If Stewart were to be

jointly tried with Martin, a reasonable juror could understand Martin’s role as

the leader of the conspiracy and Stewart’s role as a co-conspirator. And

Stewart’s contentions are merely speculative. Stewart does not allege a

reasonable basis to know whether there would be jury confusion or incorrect

assumptions. Much of the evidence presented at trial would be the same

regardless of whether Stewart has his own trial or not. Docket 210 at 4. Thus,

while there may be a possibility of jury confusion, this factor is not enough to

justify severance of Stewart’s trial under Rule 14.

      Fourth, Stewart alleges that he has little to no relation or connection to

his co-defendants. Docket 207 at 3. But the United States presented evidence

suggesting the contrary, including Stewart’s presence at Econo-Lodge room

326, known to be associated with Martin. Docket 210 at 2. While Stewart

attempts to assert his innocence compared to co-defendants Martin and

Skinner, “[t]he mere fact that there is hostility among the defendants, or one

defendant may try to save himself at the expense of another is not sufficient

grounds to require separate trials.” United States v. Boyd, 610 F.2d 521, 526

(8th Cir. 1979) (holding that the defendants had not demonstrated a “strong

showing of prejudice” necessary to support their contention). Thus, Stewart

has not presented sufficient information to demonstrate his independence from

his co-defendants.




                                       10
      In this case, it would be judicially inefficient to conduct a separate trial

for Stewart based on the mere possibility of prejudice. As a result, the court

finds the potential inconvenience and expense of separate trials to outweigh

Stewart’s interest in severance. Because this is not an unusual case where

prejudice overrides the efficiency of joinder, Stewart has not met his burden of

proving that severance is justified under Rule 14.

                                  CONCLUSION

      Through the factual allegations presented in the Superseding Indictment,

the United States presented a sufficient showing to demonstrate that joinder of

Stewart and his co-defendants is appropriate under Rule 8. Stewart has also

not demonstrated a strong and convincing showing of prejudice necessary to

justify the severance of his trial as required by Rule 14. Thus, it is

      ORDERED Stewart’s motion to sever (Docket 207) is denied.

      Dated June 29, 2021
                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        11
